DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2007/0155900 to Chang in view of USPN 4,230,831 to Sakurai, as evidenced by US Pub. No. 2017/0334175 to Lawrence and US Pub. No. 2008/0153970 to Salazar. 
Regarding claims 1 and 7-11, Chang teaches compositions of ethylene/alpha-olefin multi-block interpolymer for elastic films and laminates, comprising an elastomeric polyolefin resin (Chang, Abstract).  Chang teaches that the compositions include blends of ethylene/α-olefin multi-block elastomeric interpolymer compositions and styrenic block copolymers (Id., paragraphs 0002, 0123).  Chang teaches that the interpolymers can have molecular weights especially from 10,000 g/mol to 300,000 g/mol, and a density of 0.80 to 0.99 g/cm3, most 3 (Id., paragraphs 0175, 0206).  Chang teaches that the multi-block copolymers are preferably linear (Id., paragaphs 0193-0195).  Chang teaches that the styrenic block copolymer may comprise polymers such as styrene-ethylenepropylene-styrene among others (Id., paragraphs 0218, 0219), wherein the total number average molecular weight of the styrenic block copolymer is preferably from 30,000 to 250,000, and a useful S-EB-S copolymer is available from KRATON Polymers LLC, having a number average molecular weight of 50,000 grams per mole (Id., paragraphs 0222, 0223).  Note that Lawrence at paragraph 0015 establishes that styrenic block-copolymers include elastomers chosen from SEBS block copolymers, wherein suitable styrenic-block copolymers are the Kraton G line of polymers produced by Kraton Performance Polymers Inc. (Lawrence, paragraph 0015).  Chang teaches that the preferred styrenic block copolymers have a linear structure (Id., paragraphs 0220).  Chang teaches that the preferred melt index of the interpolymer is generally at least about 0.5 g/10 min. for blown film processes (Id., paragraph 0232).  Chang teaches that the blend is used in multilayer structures, such as an elastomeric composition fabricated into a film, which is laminated to a nonwoven (Id., paragraphs 0321, 0322).
Regarding the claimed weight average molecular weights, Chang teaches that the interpolymers can have molecular weights especially from 10,000 g/mol to 300,000 g/mol and that the total number average molecular weight of the styrenic block copolymer is preferably from 30,000 to 250,000.  It is reasonable for one of ordinary skill in the art to expect that the number average molecular weight copolymer corresponds to a similar weight average molecular weight.  Additionally, Chang teaches exemplary styrenic block copolymers include G1657 and G1652 (Chang, Table 19).  Salazar establishes that G1657 styrenic block copolymers are known in the art as comprising a molecular weight of 145.0 (Salazar, Table 1).  Note that since Salazar 
Additionally, Sakurai teaches a polyethylene blend composition comprising an intimately melted and homogenized polyethylene composition having excellent physical properties and moldability, and comprising a high-medium density polyethylene having a molecular weight (A), a high-medium density polyethylene having a low molecular weight (B) and a low density polyethylene (C) (Sakurai, Abstract).  Sakurai teaches that the average molecular weight of (A) is 100,000 to 1,000,000 and the average molecular weight of (B) is 1,000 to 100,000, preferably 5,000 to 50,000, wherein the mixing ratio of (A)/(B) is 30/70 to 80/20, and wherein the mixing ratio of (C) in the composition is within the range from 1% by weight to less than 15% by weight (Id., Abstract, column 3 lines 5-19).  Sakurai teaches that the polyethylenes (A) and (B) can be copolymers of ethylene and other α-olefins (Id., column 2 line 60 to column 3 line 4).  Sakurai teaches that the molecular weight ratio between (a) and (B) is 5-200, preferably 10-100, as the smaller weight ratios result in excellent physical properties and moldability being difficult to obtain (Id., column 3 lines 5-19).  Sakurai teaches that the articles formed are quite excellent in uniformity of thickness and strength, such that the articles are suitable for use as films (Id., column 4 line 59 to column 5 line 4).
Chang establishes a composition comprising a linear block olefin interpolymer and a linear styrenic block olefin copolymer.  Note that Lawrence establishes that the styrenic block olefin copolymers are linear, and that Salazar establishes that specifically used styrenic block copolymers recited in Chang comprise a molecular weight within the claimed range.  Chang 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Chang, wherein the composition comprises a linear block olefin interpolymer and styrenic block copolymers comprising weight average molecular weight, such as within the claimed ranges, and wherein the interpolymer and copolymers are in weight ratios, such that the higher molecular weight copolymer is in an amount greater than 50 wt%, as taught by Sakurai, motivated by the desire of forming a conventional composition comprising a blend of ethylene copolymers with weights and in a weight ratio known in the art as being predictably suitable for forming films with the desired properties, such as uniformity of thickness and strength.
Regarding claims 8 and 9, the prior art combination does not appear to specifically teach the claimed properties. However, although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  



Response to Arguments
Applicants’ arguments filed March 8, 2021, have been fully considered but they are not persuasive. Applicants argue that Chang does not teaches two elastomers that do not have overlapping molecular weight ranges, and that one of the elastomers is present in an amount of greater than 50%. Examiner respectfully disagrees.  Chang teaches blends of ethylene/α-olefin multi-block elastomeric interpolymer compositions and styrenic block copolymers, wherein the average molecular weights overlap with the claimed ranges.  Chang alone is not relied on to teach the elastomers necessarily comprising the claimed molecular weights and in the specifically claimed amount.
Applicants argue that Sakurai suffers from the same deficiency as Chang in that it teaches medium polyethylenes having overlapping molecular weights.  Additionally, Applicants argue that Sakurai does not teach the elastomers as claimed, as medium density polyethylenes are not elastomers.  Regarding Applicants’ arguments, Examiner respectfully disagrees. Chang already establishes blends of elastomers having average molecular weights overlapping with the claimed ranges, wherein each of the blends comprise copolymers of ethylene and other α-olefins.  Although Chang establishes average molecular weights of each of the polyethylenes which overlap with the claimed average molecular weights, Chang along does not establish the reason for providing the polyethylenes as separate and non-overlapping average molecular weights in the claimed amount.  However, Sakurai similarly establishes a blend of polyethylenes wherein the polyethylenes are copolymers of ethylene and other α-olefins having average molecular weights overlapping with the polyethylenes set forth in Chang, wherein the blend is similarly used in films as set forth in Chang.  Sakurai establishes that the average molecular weight of a polyethylene (A) is 100,000 to 1,000,000, and that the average molecular weight of a 
Applicants argue that Chang and Sakurai do not teach factors that would produce a reduced permanent set.  Examiner respectfully disagrees.  The fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As set forth above, Chang teaches a similar blend comprising similar elastomers having overlapping average molecular weights.  Sakurai establishes that in a blend of polyethylene copolymers, it is predictably beneficial to blend the copolymers having different molecular weights in a molecular weight ratio, such as claimed, to form a blend having excellent physical properties and moldability being difficult to obtain.  
Additionally, note that the claimed invention only requires a reduction in permanent set when stretch modified, and that the claimed invention does not require stretch modifying the film.  Therefore, such properties appear to only exist when a further process is applied to film after formation of the final product.
Applicants argue that the melt index range in Chang is so large that it is virtually impossible for one of ordinary skill to predict what particular range would produce superior 

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786